Adams. J".
The appellee has filed a motion to dismiss the ’ apjieal, upon the ground that the appellant has already submitted the question involved in the appeal to the decision of the circuit court of the United States, and the question has been decided against him. The appellee supports his motion by a certified copy of the record of that court, showing that the appellant appeared in that court and moved for an order remanding the case, upon the ground that the order of removal was improperly granted, and that the court overruled the motion and retained the case.
In our opinion the appellee’s motion must be sustained. The appellant has submitted to the jurisdiction of the federal court, and taken a ruling upon the very question presented by him here. We do not think that he is in a condition to ask a ruling herein conflict with it. Ins. Co. v. Dunn, 19 Wallace, 214; Le Roux v. Bay Circuit Judge, 46 Mich., 189. The appeal must, therefore, be
Dismissed.